     Case 3:20-cv-00330-JBA Document 89 Filed 10/29/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT


                                                       :
MIA CASTRO, M.D., HEIDI BOULES, M.D,                   :        CIVIL ACTION NO.
ASHLEY ELTORAI, M.D., JODI-ANN                         :        3:20-cv-00330-JBA
OLIVER, M.D., LORI-ANN OLIVER, M.D.,                   :
AND ELIZABETH REINHART, M.D.                           :
                                                       :
                       PLAINTIFFS                      :
                                                       :
v.                                                     :
                                                       :
YALE UNIVERSITY, YALE NEW HAVEN                        :
HOSPITAL, INC., AND MANUEL LOPES                       :
FONTES, M.D.                                           :
                                                       :
                  DEFENDANTS                           :        OCTOBER 29, 2020
__________________________________________

      YALE UNIVERSITY’S MOTION FOR EXTENSION OF TIME TO RESPOND
         AND/OR OBJECT TO THE PLAINTIFFS’ DISCOVERY REQUESTS

        The defendant, Yale University, hereby moves, pursuant to Fed. R. Civ. P. 6(b) and

Local Rule 7(b), for a twenty-day extension of time, up to and including November 23, 2020,

within which to serve responses and/or objections to the plaintiffs’ first set of interrogatories

and request for production dated September 4, 2020. Yale University previously requested

and received an extension of time, up to and including November 3, 2020, to comply with the

plaintiffs’ discovery requests (Doc. Nos. 82, 83), but additional time is needed in order to

properly prepare responses and/or objections to the plaintiffs’ 21 interrogatories and 88

production requests. Counsel for the plaintiffs have consented to the requested twenty-day

extension. This is Yale University’s second request for an extension of time with respect to

this deadline.

                           DONAHUE, DURHAM & NOONAN, P.C.
                              C ONCEPT P ARK  741 BOSTON POST ROAD
                                   G UILFORD , C ONNECTICUT 06437
                             TEL: (203) 458-9168  FAX: (203) 458-4424
                                          JURIS NO. 415438
  Case 3:20-cv-00330-JBA Document 89 Filed 10/29/20 Page 2 of 2




        WHEREFORE, Yale University respectfully requests that the Court grant a twenty-day

extension of time, up to and including November 23, 2020, to serve responses and/or objections to

the plaintiffs’ discovery requests.



                                                 THE DEFENDANT,
                                                 YALE UNIVERSITY


                                           By:                 /s/
                                                 PATRICK M. NOONAN – CT00189
                                                 KRISTIANNA L. TYLER – CT30223
                                                 DONAHUE, DURHAM & NOONAN, P.C.
                                                 Concept Park
                                                 741 Boston Post Road, Suite 306
                                                 Guilford, CT 06437
                                                 Telephone: (203) 458-9168
                                                 Fax:        (203) 458-4424
                                                 Email: pnoonan@ddnctlaw.com
                                                        ktyler@ddnctlaw.com



                                       CERTIFICATION

        I hereby certify that, on the above-written date, a copy of the foregoing was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this
filing will be sent by e-mail to all parties by operation of the court’s electronic filing system or
by mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic
Filing. Parties may access this filing through the court’s CM/ECF System.


                                                        _______________/s/________________
                                                               Patrick M. Noonan




                                                 2
